Citation Nr: 0102922	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  99-20 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased disability rating for service-
connected hypertensive cardiovascular disease with history of 
myocardial infarction, currently evaluated as 30 percent 
disabling, to include the issue of entitlement to an 
extraschedular evaluation.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jerry Morano, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to September 
1974.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, that denied the veteran's claim for 
increased disability evaluation.


FINDINGS OF FACT

1.  The veteran's service-connected hypertensive 
cardiovascular disease with history of myocardial infarction 
is manifested by dyspnea, fatigue, and weakness at 5 to 7 
METS; left ventricular dysfunction with an ejection fraction 
of 60 percent; moderate heart enlargement; and no episodes of 
acute congestive heart failure in the past year.

2.  The veteran's service-connected hypertensive 
cardiovascular disease with history of myocardial infarction 
does not present an exceptional or unusual disability 
picture.


CONCLUSIONS OF LAW

1.  The schedular criteria for a disability rating higher 
than 30 percent for service-connected hypertensive 
cardiovascular disease with history of myocardial infarction 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.104, Diagnostic Code 7006 (2000).

2.  The evidence does not warrant referral to the appropriate 
VA official for consideration of an extraschedular rating for 
the veteran's hypertensive cardiovascular disease with 
history of myocardial infarction.  38 C.F.R. § 3.321(b)(1) 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

Initially, the veteran filed a claim for service connection 
for several disabilities including hypertension in December 
1974.  An examination concerning the veteran's claims was 
scheduled in June 1975.  Subsequently, the veteran was 
notified in July 1975 that his claims had been denied because 
he failed to report to that scheduled examination.  In 
September 1993, the veteran again filed a claim for service 
connection for hypertension.  A May 1994 rating decision 
granted entitlement to service connection for hypertension 
with a 20 percent evaluation assigned.  

After routine VA examination in April 1995, another rating 
decision was issued in May 1995 which recharacterized the 
veteran's service-connected disability as hypertensive 
cardiovascular disease with hypertension and continued his 
evaluation as 20 percent disabling.  

In January 1997, the veteran filed a claim for an increased 
rating for his service-connected hypertensive cardiovascular 
disease with hypertension.  A March 1997 rating decision 
granted the veteran's claim and increased his evaluation to 
30 percent disabling.  

In January 1999, the veteran filed another claim for an 
increased rating for his service-connected heart disease.  He 
stated that he experienced severe chest pain followed by 
shortness of breath and throat and neck pain.  He further 
stated that he could not maintain regular employment because 
of these symptoms and was self employed when he was able to 
work. 

Upon VA examination in February 1999, the veteran indicated 
that he was taking medication for his heart condition.  He 
was hospitalized in 1996.  He reported that his blood 
pressure was usually controlled by his medications unless he 
was experiencing a lot of stress.  He had non-exertional 
chest pain one to two times a week.  It occurred if he became 
upset and was located in the left axilla area.  He pressed on 
the area for relief.  He stated that he became dizzy 
occasionally upon standing.  He denied a history of syncope, 
but had occasional fatigue.  He also complained of some 
dyspnea on exertion and was capable of walking approximately 
ten yards before experiencing shortness of breath.  He had 
occasional swelling of the legs that resolved over night.

On examination, the veteran's blood pressure was 140/90 and 
144/90 sitting, 140/88 reclining, and 142/90 standing.  There 
was regular heart rate without murmur, rub or gallop.  The 
point of maximal impulse was not displaced and the precordium 
was not hyperactive.  There was a trace to 1+ of pretibial 
edema.  X-rays indicated that the veteran's heart was 
moderately enlarged, but pulmonary vascularity was normal.  
When these x-rays were compared to previous ones it was noted 
that there was no significant interval change.  An 
electrocardiogram showed ST-T abnormalities, probably left 
ventricular overload and/or coronary insufficiency.  
Echocardiogram showed left ventricular hypertrophy with an 
ejection fraction of 60 percent.  The examining physician 
diagnosed the veteran with hypertensive cardiovascular 
disease with a history of myocardial infarction, with 5 to 7 
METS. 

The veteran testified at a hearing at the RO in June 1999.  
He complained of chest pains at least twice a week and 
dizziness.  The chest pain could last a day, a day and a 
half, or longer.  He stated that he could not work full time.  
He last worked two weeks ago.  He worked as a painter.  He 
had a sedentary lifestyle.  


II.  Legal analysis

There is no issue as to substantial completeness of the 
application.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096 (2000) (to 
be codified at 38 U.S.C. § 5102).  The veteran has been 
notified of information necessary to substantiate his claim 
by means of the April 1999 statement of the case.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified at 38 
U.S.C. § 5103).  The veteran's claim was denied on the 
merits.  The RO requested and received the veteran's service 
medical records and VA medical records and afforded him a VA 
examination.  There is no indication of additional relevant 
records that the RO failed to obtain.  Accordingly, the RO 
has satisfied its duty to assist the veteran.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (2000).  Nevertheless, past medical records do 
not take precedence over current findings in determining 
whether to increase a disability rating, although a rating 
specialist is directed to review the recorded history of 
disability to make a more accurate evaluation.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  It is also necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work (38 C.F.R. § 4.2) and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. § 4.3 (2000).  If there is a 
question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2000). 

The veteran's service-connected hypertensive cardiovascular 
disease with history of myocardial infarction is rated under 
diagnostic code 7006 for myocardial infarction.  Under this 
criteria, the assigned 30 percent rating contemplates that a 
workload of greater than 5 METs but not greater than 7 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or x-ray.  The next higher 
or 60 percent rating may be assigned where there has been 
more than one episode of acute congestive heart failure in 
the past year, or; workload of greater than 3 METs but not 
greater than 5 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent.  The highest or 100 
percent rating is warranted where with documented coronary 
artery disease resulting in:  Chronic congestive heart 
failure, or; workload of 3 METs or less results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.  38 C.F.R. § 4.104, Diagnostic Code 7006 (2000).  
The rating criteria specifies,

One MET (metabolic equivalent) is the 
energy cost of standing quietly at rest 
and represents an oxygen uptake of 3.5 
milliliters per kilogram of body weight 
per minute.  When the level of METs at 
which dyspnea, fatigue, angina, 
dizziness, or syncope develops is 
required for evaluation, and a laboratory 
determination of METs by exercise testing 
cannot be done for medical reasons, an 
estimation by a medical examiner of the 
level of activity (expressed in METs and 
supported by specific examples, such as 
slow stair climbing or shoveling snow) 
that results in dyspnea, fatigue, angina, 
dizziness, or syncope may be used.

38 C.F.R. § 4.104, Note (2).

In this case, a February 1999 VA examination report shows 
that the VA examiner expressed in METs the level of activity 
that results in dyspnea, fatigue, angina, dizziness, or 
syncope as 5 to 7.  The veteran's heart is shown to be 
enlarged on x-ray.  Thus, he meets the criteria for the 30 
percent rating.

However, the preponderance of the medical evidence is against 
assigning the next higher, or 60 percent, rating, as he meets 
none of the criteria for that rating.  There is no evidence 
of an episode of congestive heart failure in the past year.  
As noted above, on examination in 1999 METs were shown at 5 
to 7, as opposed to 3 to 5 as required for the assignment of 
a 60 percent rating.  Although left ventricular dysfunction 
was shown on echocardiogram, the veteran had an ejection 
fraction of 60 percent; whereas an ejection fraction of 30 to 
50 percent is required for the assignment of a 60 percent 
rating. 

Accordingly, the preponderance of the evidence is against the 
appeal for an increased rating higher than 30 percent for 
service-connected hypertensive cardiovascular disease; and 
the 30 percent rating has been appropriately assigned.  
38 C.F.R. § 4.104, Diagnostic Code 7006 (2000).  Accordingly, 
the appeal for a higher schedular disability rating must be 
denied.

In exceptional cases where scheduler evaluations are found to 
be inadequate to compensate for the average loss of earning 
capacity attributable to a disability, the RO may refer a 
claim to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, for consideration of "an 
extra-scheduler evaluation commensurate with the average 
earning capacity impairment due exclusively to the 
service-connected disability or disabilities."  38 C.F.R. 
§ 3.321(b)(1) (2000).  "The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular scheduler standards."  38 
C.F.R. § 3.321(b)(1) (2000).

In this case, the RO adjudicated the issue of entitlement to 
an extra-scheduler evaluation pursuant to 38 C.F.R. 
§ 3.321(b)(1).  Although the Board has no authority to grant 
an extraschedular rating in the first instance, it may 
consider whether the RO's determination with respect to that 
issue was proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 
9 Vet. App. 88, 95 (1996) (Board may consider whether 
referral to "appropriate first-line officials" for 
extra-scheduler rating is required); see also Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996) (BVA may affirm an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1)).

The RO found that referral for extra-scheduler consideration 
was not warranted in this case.  The Board agrees.  The Board 
finds no evidence of an exceptional disability picture in 
this case.  The scheduler evaluations for heart condition 
disabilities are not inadequate.  A higher rating is 
available under diagnostic code 7006.  The veteran has not 
required any recent periods of hospitalization for his 
service-connected heart disability.  He mentioned that he 
suffered from a heart attack in the past, and was 
hospitalized in 1996, but the evidence of record does not 
indicate that the veteran had required frequent periods of 
hospitalization.  There is no evidence in the claims file 
that the veteran recently required any recent hospitalization 
for his service-connected disability.  

Further, there is no evidence in the claims file to suggest 
that marked interference with employment is the result of the 
service-connected disability.  The veteran reported that he 
is self employed when he is capable of working, but cannot 
maintain regular employment due to his service-connected 
heart condition.  He works as a painter.  He also suffers 
from nonservice-connected peptic ulcer disease.  Thus, the 
Board finds that the absence of evidence presenting such 
exceptional circumstances preponderates against referring the 
claim for consideration of an extra-scheduler rating for the 
service-connected disability.  The disability is 
appropriately rated under the scheduler criteria.



ORDER

Entitlement to a disability rating in excess of 30 percent 
for service-connected hypertensive cardiovascular disease 
with history of myocardial infarction, to include the issue 
of entitlement to an extraschedular evaluation, is denied.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

